Citation Nr: 0928488	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  09-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a dependency allowance for D.B.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1947 to 
December 1952 and from August 1955 to May 1973, including 
service in the Republic of Vietnam.  He died in February 
2000.  The appellant is the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

D.B. is the great-granddaughter of the appellant and the 
deceased Veteran; and the appellant and the deceased Veteran 
did not adopt her.


CONCLUSION OF LAW

As the legal criteria for entitlement to such benefit are not 
met, a dependency allowance for D.B. is not warranted.  38 
U.S.C.A. § 101(4) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.4, 
3.57 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as provided, the term 'child' of the Veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the Veteran's house-hold or was a member of the Veteran's 
household at the time of the Veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

Except as otherwise provided, the term 'adopted child' means 
a child adopted pursuant to a final decree of adoption, a 
child adopted pursuant to an unrescinded interlocutory decree 
of adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement.  The term 
includes, as of the date of death of a Veteran, such child 
who: (1) Was living in the Veteran's household at the time of 
the Veteran's death, and (2) Was adopted by the Veteran's 
spouse under a decree issued within 2 years after August 25, 
1959, or the Veteran's death, whichever is later, and (3) Was 
not receiving from an individual other than the Veteran or 
the Veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  38 C.F.R. § 3.57(c). 

The appellant asserts that she should receive a dependency 
allowance for D.B, who was born in July 1994.  The appellant 
has stated that D.B. lives in her household and is an adopted 
child, as reflected in the August 2008 VA Form 21-686c 
Declaration of Status of Dependent she submitted.  

The appellant's representative argues that the while the 
Veteran was living, he received dependency benefits for D.B., 
based on documents showing legal guardianship at that time.  
The representative further argues that the appellant is 
asking for the dependency benefit to be reinstated.  The 
Board notes that the RO granted the appellant Dependency and 
Indemnity Compensation (DIC) benefits in April 2000.  In that 
decision, the RO specifically noted that in April 1999 they 
had erroneously added D.B. as a dependent child to the 
Veteran's award.  The RO informed the appellant in April 2000 
that she would have to provide proof that D.B. was adopted to 
qualify for additional benefits and that court-ordered 
custody was not sufficient reason to add a dependent to an 
award.  

Family Court documents from Richland County, South Carolina 
show that the appellant and her husband, the Veteran, were 
granted exclusive care, custody and control of D.B, their 
great-granddaughter, on December [redacted], 1999.  The Veteran died 
in February 2000.  

The Board notes that although the appellant and the Veteran 
were granted legal custody of their great-granddaughter, 
D.B., there is no evidence of record that they adopted her.  
Accordingly, the individual cannot be deemed to be a 'child' 
of the Veteran for VA compensation purposes, and the 
appellant may not receive a dependency allowance for her.

Duty to Notify and Assist

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable and any deficiencies of VCAA notice or assistance 
are rendered moot.  Mason v. Principi, 16 Vet. App. 129 
(2002).  Further, VA has no duty to assist the appellant in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid her in 
substantiating her claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

However, in an April 2009 statement of the case, the RO 
informed the Veteran of the provisions of 38 C.F.R. § 3.57, 
which related to the matter of receiving an additional 
allowance for a dependent child.  The appellant has been 
notified of the controlling law and regulations, and of the 
basis for the denial of her claim (see September 2008 and 
January 2009 letters, the November 2008 determination and 
April 2009 statement of the case).

The appellant has been provided the opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
appellant is not prejudiced by a decision at this time.


ORDER

A dependency allowance for D.B. is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


